DETAILED ACTION
Remarks
The instant application having Application Number 16/844,742 filed on April 9, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of Narayanamurthy et al. (US Patent Publication No. 2020/0320046 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 10, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanamurthy et al. (US Patent Publication No. 2020/0320046 A1, ‘Narayanamurthy’, hereafter).

Regarding claim 1. Narayanamurthy discloses a method comprising: 
responsive to a request to store a predetermined set of data in an electronic data store, receiving, with computer hardware, a hash corresponding to the predetermined set of data, encrypted data generated by encrypting the predetermined set of data using an encryption key, and a key index corresponding to the encryption key (storing data, hashed data, encryption key, Narayanamurthy [0056-0059]); 
determining that the hash matches a previously stored hash, the previously stored hash indicating that a previously encrypted version of the predetermined set of data is stored at a physical location in the electronic data store (The encryption algorithm may be the same or different than the encryption algorithm used to encrypt the data 406 to create the encrypted data 409. The encrypted key 418 is created based upon the data 406 so that another user with the same data 406 (e.g., the same video file) can use that same data 406 to decrypt the encrypted key 418, Narayanamurthy [0058], [0061] and Figs. 3-4); and 
based on the determining, discarding the hash, the encrypted data, and the key index (deduplication, Narayanamurthy [0058-0059], [0061]).  
Regarding claim 2. Nayshtut discloses, further comprising generating an association associating the predetermined set of data with the previously encrypted version, the association indicating the physical location in the electronic data store at which the previously encrypted version is stored (Nayshtut [0042-0043]). 
Regarding claim 3. Narayanamurthy discloses, further comprising responding to a prior request to store the predetermined set of data in the electronic data store by: 
receiving the hash corresponding to the predetermined set of data, the encrypted data generated by encrypting the predetermined set of data using a different encryption key, and a key index corresponding to the different encryption key (Narayanamurthy [0056], [0058]); 
determining that the hash does not match a previously stored hash (Narayanamurthy [0061]); 
storing the encrypted data encrypted using the different encryption key at the physical location in the electronic data store (Narayanamurthy [0058]); and 
generating an association associating the hash with the key index corresponding to the different encryption key and with the physical location in the electronic data store (Narayanamurthy [0058-0061]).  
Regarding claim 7. Narayanamurthy discloses, further comprising discarding the packet in response to the determining that the hash matches the previously stored hash (The encryption algorithm may be the same or different than the encryption algorithm used to encrypt the data 406 to create the encrypted data 409. The encrypted key 418 is created based upon the data 406 so that another user with the same data 406 (e.g., the same video file) can use that same data 406 to decrypt the encrypted key 418, Narayanamurthy [0058] and Figs. 3-4).  
Regarding claim 8, Narayanamurthy discloses a system, comprising: a processor configured to initiate operations (Narayanamurthy [0039-0043] and Fig. 2 discloses a data storage system comprises one or more processors, a memory) including:
although claim 8 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.
Regarding claim 10, the method steps of claim 3 substantially encompass the system recited in claim 10.  Therefore, claim 10 is rejected for at least the same reason as claim 3 above.
Regarding claim 14, Narayanamurthy discloses a computer program product, the computer program product comprising: one or more computer-readable storage media and program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable by a processor to cause the processor to initiate operations (Narayanamurthy [0039-0043], [0067] and Fig. 2 discloses a data storage system comprises one or more processors, a memory.  Processing and memory mechanisms, including various computer readable media.  Narayanamurthy [0081] discloses non-transitory computer readable/storage medium is configured with stored computer executable instructions of an algorithm/executable application that when executed by a machine(s) cause the machine(s) (and/or associated components) to perform the method) including:
although claim 14 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 14. Therefore; claim 14 is rejected for at least the same reason as claim 1 above.
Regarding claims 16 and 20, the method steps of claims 3 and 7 substantially encompass the product recited in claims 116 and 20.  Therefore, claims 16 and 20 are rejected for at least the same reason as claims 3 and 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 4-6, 9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthy et al. (US Patent Publication No. 2020/0320046 A1, ‘Narayanamurthy’, hereafter) in view of Nayshtut et al. (US Patent Publication No. 2014/0281486 A1, ‘Nayshtut’, hereafter, provided by the Applicant’s IDS).

Regarding claim 2. Narayanamurthy does not disclose, further comprising generating an association associating the predetermined set of data with the previously encrypted version, the association indicating the physical location in the electronic data store at which the previously encrypted version is stored.
However, Nayshtut discloses further comprising generating an association associating the predetermined set of data with the previously encrypted version, the association indicating the physical location in the electronic data store at which the previously encrypted version is stored (Nayshtut [0042-0043]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Narayanamurthy and Nayshtut before him/her, to modify Narayanamurthy with the teaching of Nayshtut’s community based deduplication for encrypted data.  One would have been motivated to do so for the benefit of establishing a trust relationship between community members and permits de-duplicating content with the community with minimal risk of unauthorized or undesirable data exposure (Nayshtut [0025]).
Regarding claim 4. Narayanamurthy as modified discloses, further comprising responding to a request to read the predetermined set of data by: 
receiving a copy of the hash corresponding to the predetermined set of data (Nayshtut [0042-0043]);
P201908424US01_8134-0240Page 27 of 33determining, based on the copy of the hash, the physical location in the electronic data store (Nayshtut [0041-0044]); and 
identifying a different key index for decrypting the previously encrypted version of the predetermined set of data using a different encryption key that is associated with the different key index (Nayshtut [0041-0044]).  
Regarding claim 5. Narayanamurthy as modified discloses, further comprising: 
in response to a prior request to store the predetermined set of data, generating at a first networked site a packet that includes the hash, encrypted data generated by encrypting the predetermined set of data using a different encryption key, and a key index corresponding to the different encryption key (Nayshtut [0040-0043] and Fig. 1); 
conveying the packet over a data communications network to a second networked device that hosts the electronic data store (Nayshtut [0040-0043] and Fig. 1); and 
on the second networked device, electronically storing the encrypted data generated by encrypting the predetermined set of data using the different encryption key in response to determining that the hash does not match the previously stored hash (Nayshtut [0042-0043]).  
Regarding claim 6. Narayanamurthy as modified discloses, further comprising: 
in response to the request, generating at a first networked site a packet that includes the hash, the encrypted data associated with the hash, and the key index (Nayshtut [0040-0043] and Fig. 1); and 
conveying the packet over a data communications network to a second networked device that hosts the electronic data store (Nayshtut [0040-0043] and Fig. 1). 
Regarding claims 9 and 11-13, the method steps of claims 2 and 4-6 substantially encompass the system recited in claims 9 and 11-13.  Therefore, claims 9 and 11-13 are rejected for at least the same reason as claims 2 and 4-6 above.
Regarding claims 15 and 17-19, the method steps of claims 2 and 4-6 substantially encompass the product recited in claims 15 and 17-19.  Therefore, claims 15 and 17-19 are rejected for at least the same reason as claims 2 and 4-6 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168